DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment filed on 12/12/19. 
Applicant respectfully requests consideration and allowance of claims 1-7, which are pending in the instant application. Applicant has amended certain claims and the specification. Applicant submits that no new matter has been added by way of the amendments herein. Claims 1-7 as amended are pending in the instant application. An Office Action on the merits follows here below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/19; 02/06/2020; 10/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Yadani et al. (US 20140112530 A1).
Regarding Claim 1: Yadani discloses an image recognition apparatus (Refer to para [001]; “The present invention relates to an image recognition device for recognizing objects contained in an image.”) comprising: a first recognition unit that executes, for at least one given object, a process of recognizing a position of the given object in an image (Refer to para [072 and 074] and corresponding specification; “As shown in FIG. 1, the image recognition device 100 includes an image acquiring unit 101, a reference object detecting unit 102, The reference object detecting unit 102 detects a reference object for the recognition from an image. Specifically, the reference object detecting unit 102 detects, from an image acquired by the image acquiring unit 101, a reference object that serves as the standard for specifying the object to be recognized or the area in which the recognition is to be performed. Examples of the reference object include a person, a car, and so on. The reference object adopted in the present embodiment is a person.”) a partial image extraction unit that extracts, from the image, a partial image which is a part of the image associated with the recognized position (Refer to para [078 and 079]; “An approach for human area detection adopted in the following example is to detect a face area by using facial learning models prepared beforehand, and clips a human area based on an average relationship between the face and the entire body of a person in terms of their positions and sizes. Alternatively, a smallest rectangular area enclosing the entire body of a single person appearing in an image may be detected as a human area. The attribute obtaining unit 103 obtains attributes of a reference object detected by the reference object detecting unit 102. The attributes are obtained from a feature of the reference object related to its appearance. The present embodiment uses the clothing and the gender as the attributes of the person as the reference object. If this is the case, the attribute obtaining unit 103 determines the clothing and the gender for each human area, associates these attributes with the human ID of the human area, and writes them into the attribute management information storage 122.”) and a second recognition unit that executes a process of recognizing what is one or more objects represented by the partial image, the one or more objects including an object other than the given object the position of which is recognized (Refer to 
Regarding Claim 2: Yadani discloses a model selection unit that selects, from among a plurality of learned models, a learned model corresponding to the given object the position of which is recognized (Refer to para [098]; “the reference object detecting unit 102 detects a person as the reference object from each of the images stored in the image management information storage 120 (S202). In the present embodiment, the reference object detecting unit 102, when detecting a person, detects an area showing the whole body of a person, including the face and the other parts. Such detection is performed in the following manner, for example. First, the reference object detecting unit 102 detects the facial area from the image. The detection of the facial area is performed by, for example, pattern matching based on the image and facial learning models prepared beforehand. Next, the reference object detecting unit 102 obtains a human area based on the facial area. The human area is obtained by, for example, clipping the human area based on an average relationship between the face and the entire body of a person in terms of their positions and sizes.”) wherein the second recognition unit executes the process of recognizing what is an object represented by the partial image, by using the selected learned model (Refer to para [101]; “The reference object detecting unit 102 adds a unique human ID to each human area detected from the image, and associates it with an image ID. Then, the reference object detecting unit 102 associates the human IDs, the image IDs, and the sizes and the positions of the human areas, and writes them into the reference object area management information storage 121, as the human area management information 801.”).

Regarding Claim 3: Yadani discloses the partial image extraction unit extracts the partial image occupying a region obtained by moving or deforming a region, in the image (By way of example, refer to para [126 and 127]; “In this case, the search-target area specifying unit 105 selects the ratios of the width and the height of the search-target object corresponding to the search-target object ID selected in S501. The search-target object size ratios thus selected are used for obtaining the search-target area in S504, which will be described later.”) where the given object the position of which is 

Regarding Claim 4: Yadani discloses the partial image extraction unit extracts the partial image occupying a region obtained by moving a region, in the image, where the given object the position of which is recognized is represented, in a direction corresponding to the object (Refer to para [147-149]; “The following is a continuation of the exaptation for FIG. 5. The search-target area specifying unit 105 associates the information about the search-target area specified in S504 with the search-target object ID of the search-target object, and writes them into the search-target area management information storage 128, as the search-target area management information 1501. FIG. 15 shows an example of the search-target area management information 1501. In the example shown in FIG. 15, the coordinates of the top-left point, the width and the height of the rectangular search-target area are managed in association with the search-target object ID. In this example, the search-target area with the search-target object ID "11" has the top-left coordinates of (0,155), a width of 150 and a height of 140.”).

Regarding Claim 5: Yadani discloses the partial image extraction unit extracts the partial image occupying a region obtained by enlarging or reducing a region, in the image, where the given object the position of which is recognized is represented, to a size corresponding to the object (Refer to para [177-180] by way of example; “After that, the object recognition unit 106 performs the object recognition for the search-target objects indicated by the search-target object IDs "12" and "13" in 

Regarding Claim 6: Yadani discloses an image recognition method (Refer to para [289]; “the present invention may be realized as a server device that provides the method described for the embodiments above in the form of network services.”) comprising: executing, for at least one given object, a process of recognizing a position of the given object in an image (Refer to para [072, 074 

Regarding Claim 7: Yadani discloses a program causing a computer to execute a non-transitory, computer-readable storage medium containing a program (Refer to para [292]; “the program describing the processing procedures may be distributed in the form of a recording medium such as a DVD on which the program is recorded. Furthermore, the program describing the processing procedures may be widely distributed via a transmission medium such as the Internet.”) which when executed by a computer, causes the computer to carry out actions (Refer to para [291]; “The method described above may be realized by a Central Processing Unit (CPU) or the like reading from a memory a program describing the processing procedures of the method described above for the embodiments and recorded on the memory, and executing the program.”) comprising: executing, for at least one given object, a process of recognizing a position of the given object in an image (Refer to para [072, 074 and 077] and corresponding specification; “As shown in FIG. 1, the image recognition device 100 includes an image acquiring unit 101, a reference object detecting unit 102, The reference object detecting unit 102 detects a reference object for the recognition from an image. Specifically, the reference object detecting unit 102 detects, from an image acquired by the image acquiring unit 101, a reference object that serves as the standard for specifying the object to be recognized or the area in which the recognition is to be performed. Examples of the reference object include a person, a car, and so on. The reference object adopted in the present embodiment is a person. The location of each rectangular human area is defined by the coordinates of one of four vertices of the rectangular area on the coordinate system with the origin at the top-left point of the image, and the size of each human area is defined by the width and the height of the rectangular area.”) extracting, from the image, a partial image which is a part of the image associated with the recognized position (Refer to para [078 and 079]; “An approach for human area detection adopted in the following example is to detect a face area by using facial learning models prepared beforehand, and clips a human area based on an average relationship between the face and the entire body of a person in terms of their positions and sizes. Alternatively, a smallest rectangular area enclosing the entire body of a single .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160012277 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665